COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
 
IN THE MATTER OF THE ESTATE
  OF JACK O. MCCALL, DECEASED.
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00263-CV
 
Appeal from the
 
County Court at Law No. 1
 
of Midland County, Texas
 
(TC#9,964)




 
MEMORANDUM
OPINION
The parties to this appeal entered a
settlement agreement and filed a joint motion to remand this matter to the
trial court for entry of an agreed order of dismissal.  We granted the motion and abated the appeal
so the trial court could enter the agreed order.  The trial court has now forwarded a signed
and certified copy of the agreed order to this Court.  We therefore reinstate the cause on the
docket of this Court and dismiss the appeal.
SUSAN
LARSEN, Justice
March 18, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.